Citation Nr: 0807497	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1988.  He served in the Republic of Vietnam from May 
15, 1969 to April 15, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for PTSD.  The 
veteran timely appealed the RO's July 2004 rating action to 
the Board. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim.  
Accordingly, the matters of entitlement to service connection 
for PTSD, based on de novo review, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  By way of a July 2002 rating action, the RO denied 
service connection for PTSD based upon a lack of evidence of 
a current diagnosis of PTSD and a verified inservice 
stressor.  The veteran did not appeal the determination and 
it became final.

2.  The evidence received since the July 2002 rating decision 
relates to unestablished facts (a current diagnosis of PTSD 
and reports of an inservice stressor event) necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim for service connection PTSD.



CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for PTSD is final.  
38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the July 2002 decision is new and 
material and a claim for entitlement to service connection 
for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

II.  Analysis

On VA Form 21-4138, Statement in Support of Claim, received 
by the RO in March 2002, the veteran claimed entitlement to 
service connection for PTSD. 

By way of a July 2002 rating action, the RO denied service 
connection for PTSD.  In reaching this determination, the RO 
found there was no evidence of a medical diagnosis of PTSD 
based on a verified stressful event that occurred during the 
veteran's active service.  The veteran was informed of the 
RO's decision later that month.  He did not appeal.  The RO's 
July 2002 rating action became final.  
38 C.F.R. § 20.302.

In a statement received by the RO in January 2004, the 
veteran sought to reopen his claim for entitlement to service 
connection for PTSD. 

The veteran can reopen his previously denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the July 2002 rating decision was the last 
final denial of the veteran's claim for PTSD.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the 
aforementioned service connection claim has been received is 
the evidence that was associated with the record since July 
2002.

Since the issuance of the final July 2002 rating action, 
evidence added to the record includes statements from the 
veteran (discussing stressful events during service) and a 
private treatment record, containing a diagnosis of PTSD due 
to "Vietnam War Stressors."  See, January 2004, report, 
prepared and submitted by E. W. H., M. D.  These pieces of 
evidence pertain to unestablished elements of the claim for 
service connection for PTSD and they were not previously 
before the RO in July 2002.  The newly received evidence 
raises a reasonable possibility of substantiating the claim.   
The newly received evidence is new and material, and the 
claim for entitlement to service connection for PTSD is 
reopened. 

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

The veteran contends that he has PTSD as a result of having 
worked as a cook assigned to an infantry unit, Headquarters 
Company (HHC) 4th Battalion (Bn.), 503rd Infantry (Inf.), 
173rd Battalion (Abn.) Brigade (Bde.), which had received and 
exchanged enemy fire while stationed at its base camp in the 
Republic of Vietnam.  More specifically, he maintains that 
his duties included airlifting food and supplies to troops 
engaged in firefights along the landing zone (LZ).  He 
alleged that he had to stay in the area until he was 
airlifted via helicopter.  In addition, he contends that he 
witnessed the death and wounding of fellow American service 
comrades by enemy fire.  He did not provide names of those 
killed or injured.  

Service personnel records confirm that the veteran served in 
the Republic of Vietnam from May 15, 1969 to April 15, 1970.  
He was assigned to HHC 4th Bn., 503rd Inf., 173rd Abn. Bde., 
and that his military occupational specialty was a cook.  He 
served in the TET 69 Counteroffensive, and Vietnam Summer-
Fall and Winter-Spring Campaigns in 1969 and 1970, 
respectively.  He was not awarded any decorations or medals 
that are indicative of combat.  

Service medical records are entirely devoid of any subjective 
complaints, clinical findings, or diagnoses of, any 
psychiatric pathology, to include PTSD.  An October 1988 
retirement examination report reflects that the veteran was 
found to have been psychiatrically "normal."  On an October 
1988 Report of Medical History, the veteran indicated that he 
had had depression or excessive worry. 

Post-service evidence reflects that the veteran has been 
diagnosed as having PTSD due to "5 Vietnam War Stressors."  
See, January 2004 private report, prepared by E. W. H., M. D.  

While PTSD has been diagnosed, it has not been established 
that the veteran engaged in combat or was exposed to a 
stressor event in service.  The Board observes that a request 
has not been made to the United States Army and Joint 
Services Records Research Center (JSRRC), to attempt to 
verify any of the reported in-service stressor events.  
Specifically, that branch attempt to verify whether or not 
the veteran's unit, HHC 4th Bn., 503rd Inf., 173rd Abn. Bde., 
received and exchanged enemy fire along the LZ while 
stationed in the Republic of Vietnam from May 15, 1969 to 
April 15, 1970.  

Given the above stressor statement, the veteran's verified 
Republic of Vietnam service and a confirmed diagnosis of PTSD 
based upon "5 Vietnam War Stressors," VA should attempt to 
assist in verifying the reported stressor events by 
requesting credible supporting evidence from the JSRRC and 
asking them to assist in attempting to verify the appellant's 
stressors.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide specific information, 
of a verifiable nature, regarding the 
stressor event(s) he alleges occurred 
during service.  According to his 
January 2004 stressor statement, these 
include:  (1) receiving and exchanging 
hostile fire with the enemy along the 
LZ with his unit, Headquarters Company 
(HHC) 4th Battalion (Bn), 503rd 
Infantry (Inf.), 173rd Battalion (Abn) 
Brigade (Bde.) ; and (2) witnessing the 
death and wounding of fellow American 
soldiers, who were killed/maimed by 
enemy fire.  He should specify (with 
more precision) when and where each 
event occurred, and identify (if 
possible) who was injured/killed.  He 
should also note any pertinent unit 
identifiers as well as other 
circumstances that might help verify 
the event.  He should be advised that 
this information is critical to his 
claim.  

2.  The RO should arrange for 
verification of the specific stressor 
event(s) through the JSRRC, including 
by a comparison of the veteran's 
account with more detailed information 
documented in official sources.  After 
this development is completed, the RO 
should review the determination as to 
whether the veteran engaged in combat 
or was subjected to a verified stressor 
event in light of any additional 
information received.  

3.  If, and only if, a verified 
stressor event is shown, the RO should 
arrange for the veteran to be examined 
by a VA psychiatrist.  The RO should 
identify for the psychiatrist the 
verified stressor(s).  If PTSD is 
diagnosed, the psychiatrist must 
indicate whether that diagnosis is 
based on a verified combat/stressor 
event, or on some other life-event 
unrelated to service, such as the 
murder of the veteran's son.  In 
formulating the foregoing opinion, the 
psychiatrist is requested to comment on 
the January 2004 report, prepared by E. 
W. H., M.D, containing a diagnosis of 
PTSD based on "5 Vietnam War 
Stressors."  The veteran's claims 
folder must be reviewed by the 
psychiatrist in conjunction with the 
examination.  The psychiatrist must 
explain the rationale for any opinion 
given.  

4.  The RO should then review the re-
opened claim for service connection for 
PTSD on a de novo basis. claim.  If any 
benefit sought remains denied, the 
veteran and his representative should 
be issued an appropriate supplemental 
statement of the case that addresses 
all evidence received after issuance of 
the November 2004 statement of the 
case, and afforded the requisite period 
of time to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


